OPINION OF THE COURT
Asch, J.
Angela C. Thompson was convicted of criminal sale of a controlled substance in the first degree, for which she was sentenced to a prison term of eight years to life. She is incarcerated and has, at this time, served three years of her term.
Defendant contends that the evidence at her trial failed to demonstrate beyond a reasonable doubt that she was the woman who sold an undercover officer 214 vials containing cocaine. However, there was ample evidence that the officer had sufficient opportunity during the sale to observe defendant closely enough to permit a reliable identification at the trial, and the jury was entitled to credit this identification. Further, defendant’s contention that the People failed to demonstrate that she sold two ounces or more of cocaine was refuted by the testimony of the chemist who testified for the People as to the procedure he employed in weighing the contents of the vials. It was "for the jury to decide whether the expert had adequately analyzed and weighed the contents and whether his opinion was entitled to be credited” (People v Argro, 37 NY2d 929, 930).
The People have cross-appealed, however, contending that the court illegally imposed a sentence which was less than the statutory minimum of 15 years to life.
At times we Judges insulate ourselves from the pain of facing the consequences of what we decide in a given case by invoking the "black letter” of the law. In this case, we are not *164simply applying an abstract principle of law. We are actually confronted with the stark reality of what will be the consequences for Angela of an enhanced prison term, as well as for the rest of the community to whom she must ultimately be returned.
Angela C. Thompson, at age 17 was properly convicted for selling drugs. She has already served three years of the original sentence of eight years to life. Angela has not murdered anyone. In fact, she has not ever been convicted of any other crime but this one.
In People v Broadie (37 NY2d 100, 119, cert denied 423 US 950), the Court of Appeals in finding that sentences imposed by the so-called drug laws were not so disproportionate as to constitute cruel and unusual punishment in violation of State and Federal limitations, nevertheless acknowledged that "in some rare case on its particular facts it may * * * be found that the statut[e has] been unconstitutionally applied.”
In the instant case, Justice Bing Newton found that the 15-year minimum sentence would be unconstitutional as applied to Ms. Thompson and invoked the "rare case” exception, sentencing the appellant to the reduced sentence of eight years to life.
The court focused on various factors in arriving at her decision such as the appellant’s age, lack of a criminal history and the pretrial plea offer of three years to life.
There was an on-going investigation with numerous "buys” made at the premises but the appellant was not implicated in any sales before or after this transaction. Also, the instant offense appears to be inconsistent with appellant’s history. The appellant’s participation in the exchange appears to have been made at the behest of her uncle, codefendant, Norman Little. She is the mother of a young son. She had no prior criminal record whatsoever prior to her involvement in this case.
The appellant is presently serving her sentence at Albion Correctional Facility. Prior to that time she was incarcerated at Bedford Hills Correctional Facility, where she was enrolled at Mercy College. Ms. Thompson is the product of a broken home. She lost her natural parents and was reared by her maternal grandmother. By the age of 13 she was living with various relatives and ultimately moved in with an aunt in Queens, New York.
Therefore, based upon these factors the draconian sentence *165urged by the State, as applied to this defendant under these circumstances would constitute cruel and inhuman punishment (NY Const, art I, § 5; US Const 8th Amend).
We are persuaded to adopt this position because of the most compelling reasons advanced by Justice Juanita Bing Newton, the Trial Judge. She said among other things:
"This case is bringing me to tears literally.
"In the three years I’ve sat on the Bench, I’ve never been reduced to tears.
"I do so because I look at the defendant, that I know a Judge is not supposed to; I put myself in the feet of Angela Thompson and I can remember being an 18 year old girl * * * and its very difficult for me to wipe out all that in my life, and then sentencing her to 15 years to life without wiping out the possibility of Angela Thompson * * *
"The court, however, feels very strong that the only way we can have an honorable society is by not having a lawless society and that means the court must, on each and every occasion, apply the law as precisely and impeccably as we are able to do so, with our God given natural talents * * *
"I know the defendant committed this crime when she was 17 years of age.
"I’ll note that New York State is one of the few jurisdictions that would even try her as an adult at age 17.
"Most states, she would be considered, and in Federal system, she would be considered a youth.
"I will note that while defendant was found in the location at the time the search warrant was executed, that this indicated a single transgression of the law.
"Now, I do not have my head in a hole, like an ostrich, and I understand that Miss Thompson understood fully well what she was involved in.
"And I also understand that she, in her life, and I think it is appropriate, for the record, was raised not by her parents, because of death, early age, twenty-seven, of her mother; she was raised by various grandparents and sisters, older sisters and father, who does not presently reside in the United States.
"And I think that she, like so many of our young people, are not focused on the fact that selling drugs is bad, and that sounds like a crazy conclusion, but, unfortunately, a lot of people in our society, from investment bankers to people who *166sell drugs, are driven not by a sense of morality; maybe there is a pervading sense of amorality in our society, but the ultimate goal is make money, and you make money doing whatever you have to do.
"This is what was presented to this 17 year old girl.
"Her uncle, Norman Little, obviously is the person who put her in this position, and offered her this as an option to making $3.35 an hour in MacDonalds.
"It’s hard to say whether this is not uncharacteristic of Miss Thompson because she’s never done anything else, that we know of, either before or after the commission of this crime. So, I guess this is uncharacteristic.
"And it’s not clear whether anyone forced her to do it but I’m certain that her uncle, Mr. Norman Little, perhaps made her an offer that she couldn’t refuse.
"I know how the defendant got mixed up in this, but I don’t know that it was a reasoned and thoughtful determination.
"And I don’t think for a minute she ever thought that she would be faced with the possibility of spending the rest of her life, her young adult life, in jail, serving a 15 year to life sentence * * *
"I conclude that the defendant, to be sentenced to 15 years to life, would be getting an unconstitutional sentence. And I will not sentence her to 15 years to life.
"I make this and I want the record to be clear I make this determination not on a discretionary basis, but in applying the Broadie standard to this case * * *
"I agree we have to be cautious but in my brief period on the Bench and it should be noted it’s only three years, combined with my prior activity as a prosecutor, and working specifically on sentencing issues with the Governor’s Sentencing Guideline Committee, I conclude that this is a rare case that falls within the Broadie standard.”
The New York State Commissioner of Correction, as well as other officials, agree, that the punitive sentences mandated 20 years ago, under the drug laws, have proven "ineffective at crimping the drug scourge but highly effective at packing the prisons with relatively low-ranking, non-violent inmates.” (New York Times, Mar. 23, 1993, at B 1.) It has resulted in disproportionate sentences. As argued by one prisoner, quoted in the New York Times (ibid.), " T mean, Amy Fisher will be out in four years and 10 months for shooting that woman in *167the head, and Robert Chambers got five years for the Central Park strangling’, said Mr. Cipollone, fervid for proportional justice as he serves 15 years to life here in the Downstate Correctional Facility for having once sold 2.34 ounces of cocaine to an undercover narcotics detective.’ ”
The genius of our constitutional system is that it is not static, but rather, yields to the lessons and requirements of changing times. Certainly, the imposition of such a harsh punishment on a teenager violates the Constitution.
It is unfortunate that the taxpayers are spending approximately $35,000 per year for each inmate who is entombed in a prison cell, as compared with $5,000 which would be the yearly cost of a realistic rehabilitation program for those who might be amenable to treatment. The financial cost of keeping Angela C. Thompson in prison for 15 years, as well as the cost of caring for her child, will be extremely high, but its cost in suffering and wasted opportunity will be incalculable.
We choose to ignore those gratuitous remarks by the dissenters which verge on the ad hominem and will not answer in kind. It cannot be disputed that the Rockefeller drug laws of 20 years ago have failed in reaching their objective, and, further, that in certain cases, at least, the imposition of their harsh mandatory sentences imposes such an injustice that it results in a constitutional violation. This, in our opinion, is the situation in the case under consideration before the Court. We are required by our oaths of office to redress this violation and accordingly, affirm the trial court.
A system of justice which mandates a 15-year prison sentence, as a minimum, on a 17-year-old girl, who was not cared for by parents and under the domination of her uncle, who was the prime mover in the sale of narcotics, also mandates a lifetime of crime and imposes on the community, upon her release, a woman who may be incapable of anything but criminal activity. If we do not attempt to rehabilitate such young people, we condemn ourselves as well.
Accordingly, the judgment of the Supreme Court, New York County (Juanita Bing Newton, J.), rendered December 11, 1989, convicting defendant, after trial by jury, of criminal sale of a controlled substance in the first degree, and sentencing her to a term of eight years to life, should be affirmed.